COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Koontz * and Willis
Argued at Salem, Virginia


VANITY FAIR CORPORATION

v.         Record No. 1734-94-3                OPINION BY
                                      JUDGE JERE M. H. WILLIS, JR.
MELISSA MONGER                            SEPTEMBER 12, 1995


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Thomas G. Bell, Jr. (Timberlake, Smith,
           Thomas & Moses, P.C., on briefs), for
           appellant.
           A. Thomas Lane Jr., for appellee.



     Vanity Fair Corporation and Wrangler (employers) appeal the

decision of the Workers' Compensation Commission awarding Melissa

Monger temporary total disability benefits from August 19, 1993.

 The employers contend that no credible evidence supports the

commission's finding that Ms. Monger suffered a compensable

occupational disease under Code § 65.2-400.    We agree and reverse

the decision of the commission.

     On June 2, 1993, Ms. Monger began work on Wrangler's

production line.   She performed several jobs, including:     placing

bands on jeans using her left hand to push the fabric through the

machine; putting rivets on jeans with her right hand and placing

buttons with her left; buttoning the jeans; and zipping the jeans

using a pincer motion with her left thumb and index finger.
     *
      Justice Koontz participated in the hearing and decision of
this case prior to his investiture as a Justice of the Supreme
Court of Virginia.
"When [she] was putting [her] rivets on [on July 26, 1993 her]

fingers (sic) swelled and a knot popped out in it and [she] went

and turned it in as an accident. . . . [She] done the jobs all

the way up to the rivets and [she] put the rivets on the jeans

and when [she] buttoned the pants and zipped them up, that's when

[her] finger started bothering [her]."

     Ms. Monger reported the swelling and stiffness to her

supervisor.   The next day, she sought treatment from her family

physician, Dr. Prager.       Dr. Prager diagnosed the swelling as

"inflammatory cyst [secondary] to repetitive trauma."      He

referred Ms. Monger to Dr. Frederick L. Fox, an orthopedist.         On

August 19, 1993, Dr. Fox diagnosed her as having a "cyst of left

index finger, compatible with a traumatic type episode."        He

placed her on medication and limited the use of her hand.

Because she was unable to perform her regular job, Ms. Monger

requested light duty work, but none was available.      On September

20, 1993, she filed a claim for benefits.
     On December 21, 1993, Ms. Monger's attorney mailed Dr. Fox a

questionnaire, including the following two questions:
     (1) To within a reasonable degree of medical certainty,
     would it be your opinion that the repetitive nature of
     Ms. Monger's job at Wrangler directly resulted in her
     left index finger injury?

                  *      *      *    *      *   *   *

     (4) Could you please state whether the above noted
     condition would, in medical terminology, be considered
     a disease which is related to the claimant's
     occupation?




                                    - 2 -
Dr. Fox responded "Yes" to both questions.

     The deputy commissioner denied Ms. Monger's claim for

benefits.   He found that she had not proved an injury by accident

or "that her symptoms are the product of a disease or a disease

process."   He concluded that she "suffered from symptoms produced

by cumulative trauma."

     The full commission reversed the deputy commissioner's

decision.   Addressing the issue of whether Ms. Monger's condition

was a disease, Merillat Industries, Inc. v. Parks, 246 Va. 429,

436 S.E.2d 600 (1993), the commission held:
          The medical evidence on this issue comes from
          Dr. Fox's responses to inquiries from
          claimant's counsel. While the first question
          posed by the attorney uses the term "injury,"
          the final question asked, "Could you please
          state whether the above noted condition
          would, in medical terminology, be considered
          a disease which is related to the claimant's
          occupation?" The doctor responded yes.
          Although there is initial reference by the
          doctor on August 19, 1993, to a traumatic
          injury, this is not inconsistent with the
          development of a disease.

            We therefore find that the condition is a
            disease.


Finding that the disease resulted from Ms. Monger's job, the

commission awarded her benefits.

     Upon appellate review, the commission's findings of fact

will be upheld if they are supported by credible evidence.      James

v. Capitol Steel Construction Co., 8 Va. App. 512, 515, 382
S.E.2d 487, 488-89 (1989).   "A question raised by conflicting

medical opinion is a question of fact."    City of Norfolk v.



                                - 3 -
Lillard, 15 Va. App. 424, 429, 424 S.E.2d 243, 246 (1992).     We

view the evidence in the light most favorable to the party

prevailing below, and "the fact that contrary evidence may be

found in the record is of no consequence if credible evidence

supports the commission's finding."    Bean v. Hungerford

Mechanical Corp., 16 Va. App. 183, 186, 428 S.E.2d 762, 764

(1993).   However, to be upheld, the commission's holding must

find support in the record.
     To be compensable as an occupational disease, a condition

must first qualify as a disease.   Merillat, 246 Va. at 432, 436

S.E.2d at 601. A disease is defined as:
     Any deviation from or interruption of the normal
     structure or function or any part, organ, or system (or
     combination thereof) of the body that is manifested by
     a characteristic set of symptoms and signs and whose
     etiology, pathology, and prognosis may be known or
     unknown.


Piedmont Mfg. Co. v. East, 17 Va. App. 499, 503, 438 S.E.2d 769,

772 (1993) (quoting Sloane-Dorland Ann. Medical-Legal Dictionary

209 (1987)).   However, for purposes of the Workers' Compensation

Act, the definition of "disease" cannot be "so broad as to

encompass any bodily ailment of whatever origin."    Merillat, 246

Va. at 433, 436 S.E.2d at 601.
     An injury is "an obvious sudden mechanical or
     structural change in the body." A disease is a
     condition, which may arise from any number of causes,
     including trauma, that impairs the function of the body
     or any part thereof. The distinction between injury
     and disease lies in the "obvious sudden mechanical or
     structural" aspect of injury.


Perdue Farms, Inc. v. McCutchan, ___ Va. App. ___, ___, ___



                               - 4 -
S.E.2d ___, ___ (1995) (citation omitted).

     Dr. Fox gave contradictory opinions as to whether Ms. Monger

suffered from a disease.   On August 19, 1993, he diagnosed her as

having a cyst on her left index finger due to the repetitive

nature of her work and compatible with trauma.    In three

subsequent examinations, Dr. Fox never classified the cyst as a

disease.   Only in response to the questionnaire sent by Ms.

Monger's attorney, suggesting that the cyst was a disease, did

Dr. Fox answer, "yes."     However, this question was couched in

terms of causation.   This single, ambiguous answer is

insufficient to overcome explicit, repeated, and uncontradicted

medical evidence that the cyst, a sudden obvious mechanical

change in the body, was not a disease but an injury caused by the

repetitive trauma of Ms. Monger's job.   Repetitive trauma

injuries are not compensable under the Workers' Compensation Act.

 Merillat, 246 Va. at 433, 436 S.E.2d at 602.

     The judgment of the commission is reversed.
                                                Reversed.




                                - 5 -
Koontz, J., concurring in result.



     For the reasons more fully stated in my dissent in Perdue

Farms, Inc. v. McCutchan, ___ Va. App. ___, ___, ___ S.E.2d ___,

___ (1995) (Koontz, J., dissenting), I would reverse the decision

of the commission.




                              - 6 -